DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/06/21.
The traversal is on the ground(s) that Groups II and III are related to Group I and that the methods of claims 15 and 17-18 cannot be performed without the invention of claim 1. This is not found persuasive because the three Groups have acquired a separate status in the art due to their recognized divergent subject matter. Specifically, the methods of claims 15 and 17-18 can be performed using various other compositions independent of the composition of claim 1. 
The requirement is still deemed proper and is therefore made FINAL.
In response to the Species Election Requirement, Applicants have elected bentazone or bentazone sodium, halsoulfuron and sulfentrazone. 
Accordingly, claims 1-14 and 16 as far as they pertain to the elected species are under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite for reciting “a phenylcarbamate herbicide selected from the group consisting of barban, BCPC), carbasulam, carbetamide, CEPC), chlorbufam, chlorpropham, (RS)-2-chloro-l-methylethyl 3-chlorocarbanilate (CPPC)”. It is not clear if part of parenthesis is missing or part of the name. Also abbreviations should have the full name recited at least in the first instance in the claim set. 
Claim 12 is indefinite for referring to a table in the Specification. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Furthermore, Table 1 only contains 2535 combinations not 2550. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105994331.

CN ‘331 teach a weed control/herbicide composition comprising sulfentrazone, bentazone, halosulfuron methyl and suitable excipients including water, defoamer, preservative (See at least Abstract and Embodiment 1). 

Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevill et al (US 20020004457).

Nevill et al teach an herbicidal synergistic composition for controlling broad-leaved weeds and grasses in crops of useful plants comprising, in addition to customary inert formulation auxiliaries, as active compounds a) a herbicide which inhibits the action of protoporphyrinogen oxidases and b) at least one further pesticide selected from the group consisting of co-herbicides (See Abstract).
Among the imides, particularly preferred protoporphyrinogen oxidase inhibitors are sulfentrazone, flumipropyn, benzfendizone, etc, (See [0014]).
bentazone, halosulfuron, halosulfuron-methyl, etc, (See [0018], [0047]). 
The specific combinations of the compounds under a) with the co-herbicides under b) which have been found to be very particularly effective synergistic compositions in crops of maize resistant to protoporphyrinogen oxidase inhibitors include sulfentrazone+bentazone and sulfentrazone+halosulfuron, etc (See [0046]-[0047]) and ternary combinations including sulfentrazone+bentazone+sulfosate; sulfentrazone+halosulfuron+sulfosate, etc, (See [0123] and [0137]-[0138]). 

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (US 20040033897). 

Haas teach a herbicidal composition comprising a) a compound of formula I and b) a synergistically effective amount of one or more compounds selected from atrazine, halosulfuron, clomazone, sulfentrazone, sulcotrione, bentazone, etc (See Abstract and [0008]). 
Haas discloses that the active ingredient of formula I and the mixing partner(s) selected from halosulfuron, sulfentrazone, bentazone, etc, may be formulated separately and then to be combined in the applicator in the desired mixing ratio in the form of a "tank mixture" in water shortly before application (See [0052]). 
The combinations of herbicides are formulated with adjuvants including carriers, solvents such as water, surfactants, etc (See [0005], [0022] and [0043]-[0044])

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massa et al (WO 2016116531 or its US version US 20180064111) (Citations are from US document).

Massa et al teach ternary herbicidal combinations comprising saflufenacil. Disclosed is a herbicidal combination which comprises: a) a herbicide A which is 2-chloro-5-[3,6-dihydro-3-methyl-2,6-dioxo-4-(trifluoromethyl)-1-(2H)-pyr- imidinyl]-4-fluoro-N-[[methyl-(1-methylethyl)-amino]sulfonyl]benzamide, b) a single herbicide B selected from sulfentrazone, flumioxazin, dicamba and their salts and esters, and c) at least one herbicide C different from herbicides A and B which is selected from C.1) to C.8) (See Abstract). 
Massa et al disclose that suitable herbicides for the combination include sulfonylurea herbicides (C.1.4) including foramsulfuron, halosulfuron, mesosulfuron, metsulfuron, primisulfuron, etc (See [0060] and [0067]) and benzothiadiazinone herbicides (C.6.7) including bentazone and its salts, in particular bentazone-sodium (See [0161] and [0168]).
Massa et al also teach a method for controlling undesirable vegetation in crops, which comprises applying the said combination to a locus of planted crops where undesirable vegetation occurs. The said combination of herbicides A, B and the one or more herbicides C may be formulated jointly or separately and applied jointly or separately, and, in the case of separate application, in which order the application takes place (See [0028]-[0029]). The step of applying the composition encompasses  the compounds A, B, C be applied as a single formulation or as a tank mix, or the separate formulations of herbicides A, B and C, which can be applied as a single tank-mix or via separate application means. The herbicide A, the herbicide B, the at least one herbicide C can be applied simultaneously or in succession (See [0311]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taziar et al (Sulfentrazone plus low rate of halosulfuron for weed control in white bean) in view of Soltani et al (Weed management in white beans with postemergence herbicide tankmixes).

Taziar et al teach sulfentrazone plus a low rate of halosulfuron for weed control in white bean. It is disclosed that halosulfuron and sulfentrazone are used to control weeds. Five field studies were conducted over two years (2014, 2015) to determine if the spectrum of broadleaf weed control is improved by adding a half-rate of halosulfuron to sulfentrazone PRE, and to determine the tolerance of white bean to sulfentrazone (140 or 210 g ai ha-1), s-metolachlor (1050 g ai ha-1), and halosulfuron (17.5 g ai ha-1) applied alone and in combination. Crop injury was assessed at 2 and 4 weeks after crop emergence. Weed control was assessed at 4 and 8 weeks after herbicide application (WAA), and weed density and biomass were determined at 8 WAA. (See Abstract).
The study concluded that sulfentrazone applied PRE provided excellent control of redroot/ green pigweed and common lambsquarters. When a low rate of halosulfuron was added to sulfentrazone, the spectrum of broadleaf weed control was improved. Sulfentrazone + halosulfuron provided good to excellent control of pigweeds, common lambsquarters, common ragweed, and wild mustard (See Page 237, conclusion). 
Taziar et al lack a specific disclosure on adding bentazone. This would have been obvious in view of the Soltani et al’s teaching. 

Soltani et al teach that weed control efficacy of cloransulam-methyl, halosulfuron, bentazon, fomesafen and their tankmixes applied post-emergence (POST) for weed management in white bean was evaluated in field studies conducted in four Ontario locations during 2008-2011. Bentazon, fomesafen, bentazon plus fomesafen, halosulfuron plus bentazon, halosulfuron plus fomesafen, and halosulfuron plus bentazon plus fomesafen had no adverse effect on yield of white bean. Based on these results, tankmixes of cloransulam-methyl and halosulfuron with bentazon and fomesafen can reduce crop injury and provide control of broadleaf weeds in white bean (See Abstract). 
It is also disclosed that bentazon has been shown to reduce crop injury in dry bean and other crops when tankmixed with injurious herbicides such as tritosulfuron, thifensulfuron, saflufenacil and imazethapyr. Halosulfuron is also known to cause injury at higher rates (See page 671, Results and Discussion). 

	It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Soltani et al with that of Taziar et al to arrive at the instant invention. It would have been obvious to do so because Taziar et al teach that combining halosulfuron to sulfentrazone improved weed control in white bean crop. Soltani teach that adding bentazone to halusoulfuron reduces the crop injury in white bean crop. Accordingly, one of ordinary skill in the art would deduce that combining bentazone to the combination of halosulfuron and sulfentrazone would be beneficial in improving weed control and reducing crop injury. Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15 and 17-24 of copending Application No. 16/482,519 (US 20200045964) in view of Massa et al (WO 2016116531). The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims. The examined claims would have been obvious over the reference claims in view of Massa et al. 
Specifically the examined claims are drawn to an herbicidal combination comprising a photosystem II inhibitor, an acetolactate synthase (ALS) inhibitor, and a chlorophyll and heme biosynthesis inhibitor. Claim 13 is drawn to an herbicidal combination comprising bentazon, sulfentrazone, and halosulfuron. 

Both sets of claims are drawn to a combination of herbicides including photosystem II inhibitor, an acetolactate synthase (ALS) inhibitor, and a chlorophyll and heme biosynthesis inhibitor. And individual members including saflufenacil, bentazon, sulfentrazone, halosulfuron, etc. The difference is that examined claims do not require a pendimethalin. However as stated by Massa et al, pendimethalin and sulfentrazone are both suitable herbicides for combinations. It is disclosed that “Sulfentrazone, carfentrazone, butafenacil, fomesafen, oxyfluorfen, acifluorfen, lactofen, flumioxazin, clomazone, topramezone, dicamba, 2,4-D, pendimethalin and their salts and esters are all well-known herbicides that share common characteristics, such as e.g. a good acticity against dicotyledonous weeds. In addition, all of these herbicides have been used in combined applications with at least one second herbicide”.
Accordingly one of ordinary skill in the art is known in the art is motivated and capable of substituting similar members of the herbicidal groups in combinations with reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-6 of copending Application No. 16/767,326 (US 20200396998) in view of Massa et al (WO 2016116531). The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims. The examined claims would have been obvious over the reference claims in view of Massa et al. 
Specifically the examined claims are drawn to an herbicidal combination comprising a photosystem II inhibitor, an acetolactate synthase (ALS) inhibitor, and a chlorophyll and heme biosynthesis inhibitor. Claim 13 is drawn to an herbicidal combination comprising bentazon, sulfentrazone, and halosulfuron. 
Reference claim 1 is drawn to an herbicidal combination comprising saflufenacil, clomazone and a third herbicide selected from the group consisting of: an ACCase inhibitor, an ALS inhibitor including halosulfuron, a photosystem inhibitor herbicide including bentazone, or a PPO inhibitor herbicide including sulfentrazone. Claim 5 recites a combination of herbicides and excipients. 
Both sets of claims are drawn to a combination of herbicides including photosystem II inhibitor, an acetolactate synthase (ALS) inhibitor, and a chlorophyll and heme biosynthesis inhibitor. And individual members including saflufenacil, bentazon, sulfentrazone, halosulfuron, etc. The difference is in the recited combinations. However as recited in Massa et al, various herbicides can be effectively combined to kill weeds. 
. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-14 and 16 are rejected. Claims 15 and 17-18 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
                                                                                    /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616